DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/16/2021 has been entered.
Claims 13-36 and 38 are pending in this application.
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification include terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112. Examples of some unclear, inexact or verbose terms used in the specification are: multiple instances of "at least substantially" and "at least not substantially".  The above terms need to be further clarified.
Claim Objections 
Claims 13-14, 18, 27, 33 and 38 are objected to because of the following informalities:
In claims 13-14, 18, 33 and 38, there are multiple instances of "selected from the group of", which lacks antecedent basis in the claims and appears to read "selected from a group of";
In claims 15 and 38, there are multiple instances of "the entire area" and "the at least substantially entire area", which lack antecedent basis in the claims and appear to read "an entire area" and "an at least substantially entire area";
The status identifier of claim 27 appears to be "Currently amended";
In claim 38, line 11, "does at not comprise" appears to read "does not comprise"
Claim 38 is formulated as a new claim; however includes multiple instances of lined through text.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-36 and 38 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 13 recites the limitation "wherein the at least one protection clothing piece is configured in such a manner that the at least one textile protection clothing piece, under the influence of an explosion or under a ballistic effect, while being hit by primary splinters or primary fragments, does not release or configure any secondary splinters or secondary fragments at least in portions or regions of the at least one textile protection clothing piece or does not comprise any components or component parts which release or configure secondary splinters or secondary fragments".  However, the original disclosure fails to set forth the above claimed feature.  It is noted that the original disclosure only set forth the terms "does at least not substantially release or configure" and "does at least not substantially comprise".  Therefore, the above claimed feature must be cancelled from the claim, since the claim appears to be new matter.  
	Claim 15 recites the limitation ""wherein the protection clothing piece is configured in such a manner that the at least one textile protection clothing piece, under the influence of an explosion or under a ballistic effect, while being hit by primary splinters or primary fragments, does not release or configure any secondary splinters or secondary fragments across the entire area of the at least one textile protection clothing piece or does not comprise, across the at least substantially entire area of the at least one textile protection clothing piece, any components or component parts which release or configure secondary splinters or secondary fragments".  However, the original disclosure fails to set forth the above claimed feature.  It is noted that the original disclosure only set forth the terms "does at least not substantially release or configure", "does at least not substantially comprise" and "across the at least substantially entire area".  Therefore, the above claimed feature must be cancelled from the claim, since the claim appears to be new matter.   
	Claim 38 recites the limitation "wherein the protection clothing piece is configured in such a manner that the at least one textile protection clothing piece, under the influence of an explosion or under a ballistic effect, while being hit by primary splinters or primary fragments, does not release or configure any secondary splinters or secondary fragments across the entire area of the at least one textile protection clothing piece or does not comprise, across the entire area of the at least one textile protection clothing piece, any components or component parts which release or configure secondary splinters or secondary fragments".  However, the original disclosure fails to set forth the above claimed feature.  It is noted that the original disclosure only set forth the terms "does at least not substantially release or configure", "does at least not substantially comprise" and "across the at least substantially entire area".  Therefore, the above claimed feature must be cancelled from the claim, since the claim appears to be new matter. 
	Claims 14-36 each depend from claim 13 and are likewise rejected.
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 13-36 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 13-15, 27 and 35 recite the limitation "the protection clothing piece" in multiple instances, which renders the claim indefinite.  Claim 13 has previously set forth "at least one textile protection clothing piece", which encompasses the scope of more than one textile protection clothing piece.  It is unclear which textile protection clothing piece is referred to by "the protection clothing piece".  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, "the protection clothing piece" has been construed to be "the at least one textile protection clothing piece".
Claims 13-14, 21-22 and 38 each recite the limitation "at least not substantially ", which renders the claim indefinite.  The term "not substantially" is a term of approximation.  The term "not substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree.  It is noted that "at least not substantially" is not intuitive, not common sense and can reasonably lead to different results when "not substantially" is not defined with two definite boundaries.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.
	Claim 15 recites the limitation "… or does not, across the at least substantially entire area of the protection clothing piece, any components or component parts which release or configure secondary splinters or secondary fragments", which renders the claim indefinite.  A verb is missing after the term "does not".  For examination purposes, based on the original disclosure "does not" has been construed to be "does not comprise".
Claims 15 and 24 each recite the limitation "at least substantially", which renders the claim indefinite.  The term "substantially" is a term of approximation.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree.  It is noted that "at least substantially" is not intuitive, not common sense and can reasonably lead to different results when "substantially" is not defined with two definite boundaries.  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.
	Claim 38 recites the limitation "the protection clothing piece" in multiple circumstances, which renders the claim indefinite.  Claim 38 has previously set forth "at least one textile protection clothing piece", which encompasses the scope of more than one protection clothing piece.  It is unclear which textile protection clothing piece is referred to by "the protection clothing piece".  Therefore the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, "the protection clothing piece" has been construed to be "the at least one textile protection clothing piece".
	Claims 14-36 each depend from claim 13 and are likewise rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 13-36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Oldroyd (WO 2016/113548 A1) in view of Hexels (US 2017/0227331 A1).
	Regarding claim 13, Oldroyd discloses a protection clothing unit (an explosive ordnance disposal (EOD) suit; fig. 1; page 1, paras. 3, 7; claim 1) providing a ballistic protection function including a splinter-protection and fragment-protection in relation to splinters and fragments which are caused by explosion (an EOD suit is capable of providing such protections), 
wherein the protection clothing unit comprises or is composed of at least one protection clothing piece (jacket 1 and trousers 2 comprising at least one clothing piece such as back panels 5, 6; figs. 1-2; page 1, para. 7; page 2, para. 1) having a protection function in relation to splinters or fragments that are caused by explosion (jacket 1 and trousers 2 for EOD use having such protection function), 
wherein the at least one protection clothing piece comprises at least one opening device (releasable fastenings 7 or 8; figs. 2-3; page 2, para. 1) for at least partial opening of the protection clothing piece (figs. 2-3; page 2, para. 1), wherein the opening device does at least not substantially comprise any components or component parts which release or configure secondary splinters or secondary fragments (fastenings 7 or 8 comprise flaps of a flexible material 9, 10 and a flexible cord, which exclude any hard material to release sharp pieces; page 2, para. 3, 5-6) and wherein the opening device is configured such as to be optically or visually dissimilar to and distinguishable from the protection clothing piece (the opening device has visually distinguishable structural features from the protection clothing piece; figs. 2-3; page 2, para. 1), wherein the opening device does not have any components or component parts selected from metal or wood or hard plastics material or glass or ceramics (fastenings 7 or 8 comprise flaps of a flexible material 9, 10 and a flexible cord; therefore do not have any component or component parts made hard materials; page 2, para. 3, 5-6),
wherein the opening device comprises at least one first opening means (flap 9; figs. 2-4; page 2, paras. 1-2) and at least one second opening means (flap 10; figs. 2-4; page 2, paras. 1-2), wherein the first opening means and the second opening means configured to interact for providing a closure or connection state of the opening device (figs. 2-4; page 2, paras. 1-2), 
wherein the first opening means and the second opening means each comprise a multiplicity of connection and receptacle elements (flaps 9, 10 each have a series of segments, wherein each segment comprising an aperture; figs. 2-4; page 2, paras. 1-2) for receiving and guiding at least one closure and opening element (a cord; page 2, paras. 1-2, 6), 
wherein the connection and receptacle elements are each configured in a form of hollow elements (flaps 9, 10 each have a series of segments, wherein each segment comprising an aperture; figs. 2-4; page 2, paras. 1-2) and wherein the connection and receptacle elements are selected from the group of sleeves, eyelets, and loop bands (each segment comprising an aperture for allowing a flexible cord to thread through, therefore each segment can be considered as an eyelet or a loop band; figs. 2-4; page 2, paras. 1-2, 6), and wherein the connection and receptacle elements each comprise or are composed of at least one material configured so as to be flexible or flexural (a flexible fabric; page 2, para. 3), and 
wherein the closure and opening element (the cord; figs. 2-3; page 2, para. 6) is configured so as to connect the first opening means to the second opening means (figs. 2-3; page 2, para. 6) and comprises or is composed of a material configured so as to be flexible or flexural (figs. 2-3; page 2, para. 6) and wherein the closure and opening element is selected from the group consisting of a thread, a yarn, a rope, and a cord (a cord; figs. 2-3; page 2, para. 6); 
wherein, in a closed state of the opening device, the connection and receptacle elements of the first opening means are, by means of the closure and opening element, interconnected to or unified with the connection and receptacle elements of the second opening means in an alternating manner (figs. 2-4; page 2, paras. 1-2, 6).  Applicant has defined (page 48, lines 26-31) that the closure and opening element can be cord-shaped.  Therefore the closure and opening element of Oldroyd meets the structural requirements of the claimed closure and opening element.
Oldroyd does not explicitly disclose wherein the protection clothing unit is a textile protection clothing unit, wherein the at least one protection clothing piece is at least one textile protection clothing piece, wherein the at least one protection clothing piece is configured in such a manner that the at least one textile protection clothing piece, under the influence of an explosion or under a ballistic effect, while being hit by primary splinters or primary fragments, does not release or configure any secondary splinters or secondary fragments at least in portions or regions of the at least one textile protection clothing piece or does not comprise any components or component parts which release or configure secondary splinters or secondary fragments, wherein the textile protection clothing piece does not have any components or component parts selected from metal or wood or hard plastics material or glass or ceramics.  However, Hexels teaches a protection clothing unit, which provides a ballistic protection function including a splinter-protection and fragment-protection in relation to splinters and fragments which are caused by explosion, is a textile protection clothing unit (a textile item of clothing comprises zones formed from yarn 5, wherein the yarn inhibits the penetration of fragments; fig. 1; paras. 0194, 0198), wherein the protection clothing unit comprises or is composed of at least one textile protection clothing piece (at least a textile piece; fig. 1; para. 0198), wherein the at least one textile protection clothing piece is configured in such a manner that the at least one textile protection clothing piece, under the influence of an explosion or under a ballistic effect, while being hit by primary splinters or primary fragments, does not release or configure any secondary splinters or secondary fragments at least in portions or regions of the at least one textile protection clothing piece or does not comprise any components or component parts which release or configure secondary splinters or secondary fragments (the textile piece is seamlessly formed from high-strength flexible yarn 5 in the form of UHMWPE; paras. 0198-0199; Applicant also discloses UHMWPE meets the claimed requirement in the original disclosure), wherein the textile protection clothing piece does not have any components or component parts selected from metal or wood or hard plastics material or glass or ceramics (the textile piece is formed from high-strength flexible yarn 5 in the form of UHMWPE).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the protection clothing unit, as disclosed by Oldroyd, with wherein the protection clothing unit is a textile protection clothing unit, wherein the at least one protection clothing piece is at least one textile protection clothing piece, wherein the at least one protection clothing piece is configured in such a manner that the at least one textile protection clothing piece, under the influence of an explosion or under a ballistic effect, while being hit by primary splinters or primary fragments, does not release or configure any secondary splinters or secondary fragments at least in portions or regions of the at least one textile protection clothing piece or does not comprise any components or component parts which release or configure secondary splinters or secondary fragments, wherein the textile protection clothing piece does not have any components or component parts selected from metal or wood or hard plastics material or glass or ceramics, as taught by Hexels, in order to provide effective protection even against improvised explosive devices positioned in the vicinity of the ground, which is easy to handle and impedes the wearer as little as possible (Hexels; para. 0012).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the protection clothing unit as claimed to be a flexible textile material, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  In other words, using a textile material for a protection suit to provide splinter-protection and fragment-protection with regard to splinters and fragments which are caused by explosion, wherein the textile protection clothing piece does not have any components or component parts selected from metal or wood or hard plastics material or glass or ceramics, would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.  
Oldroyd does not explicitly disclose wherein said material of the connection and receptacle elements is selected from the group of soft plastics materials, rubber, natural rubbers, silicones, and combinations of thereof; and wherein the material of the closure and opening element is selected from the group of soft plastics materials, rubber, natural rubbers, silicones, textile materials and combinations thereof.  However, Oldroyd does disclose wherein the connection and receptacle elements (flaps 9, 10) may comprise any suitably flexible material (page 2, para. 3); and wherein the closure and opening element may be any elongate member capable of being threaded through the apertures and includes flexible cords (page 2, para. 6).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected suitable materials for the connection and receptacle elements and the closure and opening element as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.  In other words, using a material selected from soft plastics materials, rubber, natural rubbers, silicones, and combinations thereof for flexible flaps 9, 10, and using a material selected from the group of soft plastics materials, rubber, natural rubbers, silicones, textile materials and combinations thereof for a flexible cord to make explosive ordnance disposal suits would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Regarding claim 14, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the portions or regions of the at least one protection clothing piece which do not release or configure any secondary splinters or secondary fragments, in the worn or use state of the at least one protection clothing piece, are assigned to body portions having an increased risk of injury or having vital functions or organs or cover said body portions, wherein the body portions are selected from the group of (i) lower extremities; (ii) genitals as well as internal sexual organs; (iii) bladder and urogenital tract; (iv) perineal and anal region; lower abdomen comprising intestine, kidneys, spleen and liver; (vi) lateral torso with parts of the lung lobes; (vii) rear torso in the renal pelvis region and the spine; (viii) upper extremities and shoulder region; and (ix) neck and lower facial part (jacket 1 and trousers 2 are configured to wrap around the torso and limbs of the wearer; fig. 1; page 1, para. 7).
Regarding claim 15, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, but Oldroyd does not explicitly disclose wherein the protection clothing piece is configured in such a manner that the protection clothing piece, under the influence of an explosion or under a ballistic effect, while being hit by primary splinters or primary fragments, does not release or configure any secondary splinters or secondary fragments across an entire area of the protection clothing piece or does not comprise, across an at least substantially entire area of the protection clothing piece, any components or component parts which release or configure secondary splinters or secondary fragments.  However, Hexels teaches wherein the protection clothing piece is configured in such a manner that the protection clothing piece, under the influence of an explosion or under a ballistic effect, while being hit by primary splinters or primary fragments, does not release or configure any secondary splinters or secondary fragments across an entire area of the protection clothing piece or does not comprise, across the at least substantially entire area of the protection clothing piece, any components or component parts which release or configure secondary splinters or secondary fragments (the textile piece is seamlessly formed from high-strength yarn 5 in the form of UHMWPE; paras. 0198-0199).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the protection clothing unit, as disclosed by Oldroyd, with wherein the protection clothing piece is configured in such a manner that the protection clothing piece, under the influence of an explosion or under a ballistic effect, while being hit by primary splinters or primary fragments, does not release or configure any secondary splinters or secondary fragments across an entire area of the protection clothing piece or does not comprise, across the at least substantially entire area of the protection clothing piece, any components or component parts which release or configure secondary splinters or secondary fragments, as taught by Hexels, in order to provide effective protection even against improvised explosive devices positioned in the vicinity of the ground, which is easy to handle and impedes the wearer as little as possible (Hexels; para. 0012).
Regarding claim 16, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the protection clothing unit is configured as at least one of upper wear and underwear (jacket 1 and trousers 2; fig. 1; page 1, para. 7).
Regarding claim 17, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the protection clothing unit is configured so as to be in multiple parts (jacket 1 and trousers 2; fig. 1; page 1, para. 7).
Regarding claim 18, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the protection clothing unit has or is composed of at least one protection clothing piece selected from a group of underpants, undershirts, pants, pullover-pants, overshirts, jackets, pullover-jackets, ponchos, overalls, socks, pullover shoes, gloves, collars, tubular wear, covers, hoods, hats, arm warmers, leg warmers and the combinations thereof (jacket 1 and trousers 2; fig. 1; page 1, para. 7).
Regarding claim 19, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the protection clothing unit comprises at least two protection clothing pieces (back panels 5 and 6; figs. 1-3; page 2, para. 1), wherein the at least two protection clothing pieces are configured so as to be connectible to one another or to the protection clothing unit (figs. 1-3; page 2, para. 1).
Regarding claim 20, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the protection clothing unit is configured as at least one of upper wear and underwear (jacket 1 and trousers 2; fig. 1; page 1, para. 7) and additionally comprises at least one further protection clothing piece configured as one of a head protection, a face protection, a neck protection, a shoulder protection, an arm protection, a hand protection, a foot protection, a body protection, a torso protection, a genital protection, an anal protection and a leg protection (armored front plate 3 and helmet 4; fig. 1; page 1, para. 7).
Regarding claim 21, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, but Oldroyd does not disclose wherein the opening device is configured in such a manner that the opening device, under the influence of an explosion or under a ballistic effect, while hit by primary splinters or primary fragments, does at least not substantially release or configure any secondary splinters or secondary fragments composed of a non-textile material.  However, Oldroyd does disclose wherein the opening device made of at least a flexible material (releasable fastenings 7 or 8 comprising flexible flaps 9, 10 and a flexible cord; figs. 2-3; page 2, para. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the materials of the opening device as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using suitable material(s) for the opening device so that wherein the opening device is configured in such a manner that the opening device, under the influence of an explosion or under a ballistic effect, while hit by primary splinters or primary fragments, the opening device does at least not substantially release or configure any secondary splinters or secondary fragments composed of a non-textile material, would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Regarding claim 22, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, but Oldroyd does not explicitly disclose wherein the opening device does at least not substantially comprise any non-textile components nor any component parts which, under the influence of an explosion or under a ballistic effect, while hit by primary splinters or primary fragments, release secondary splinters or secondary fragments.  However, Oldroyd does disclose wherein the opening device made of at least a flexible material (releasable fastenings 7 or 8 comprising flexible flaps 9, 10 and a flexible cord; figs. 2-3; page 2, para. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the materials of the opening device as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using suitable material(s) for the opening device so that the opening device does at least not substantially comprise any non-textile components nor any component parts which, under the influence of an explosion or under a ballistic effect, while hit by primary splinters or primary fragments, release secondary splinters or secondary fragments, would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Regarding claim 23, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the protection clothing unit is capable of being opened or separated at least in portions along the opening device (fastenings 7 and 8 are releasable to allow quick separation of flaps 9, 10; figs. 1-3; page 1, para. 7; page 2, para. 1).
Regarding claim 24, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the opening device (releasable fastenings 7 or 8; figs. 2-3) is configured in such a manner that the protection clothing unit is capable of being opened or separated at least substantially in a longitudinal direction (fastenings 7 and 8 are releasable to allow quick separation of flaps 9, 10 along a longitudinal direction of the cord; figs. 1-3; page 1, para. 7; page 2, para. 1).
Regarding claim 25, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the opening device (releasable fastenings 7 or 8; figs. 2-3) is disposed along usual or predefined cutting or seam regions of the protection clothing unit (along a back seam; figs. 2-3; page 2, para. 1).
Regarding claim 26, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the opening device (releasable fastenings 7 or 8; figs. 2-3) is, at least in portions, covered or overlapped by a textile cover material or element (at least by a portion of panel 5; see figs. 2-3).
Regarding claim 27, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, but Oldroyd does not disclose wherein the opening device is configured so as to be optically or visually dissimilar to and distinguishable from a residual protection clothing piece in terms of color with respect to at least those regions of the protection clothing piece that are contiguous to the opening device.  However, it would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to have configured the opening device and a residual protection clothing piece contiguous to the opening device with different colors, which will help the wearer to quickly locate the opening device in an emergency to release the fastening thereby to remove the protection clothing unit when in an emergency.  Furthermore, a color difference cannot be relied upon to patentably distinguish the claimed invention from the prior art.
Regarding claim 28, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the closure and opening element has an elongate or stretched or elongated shape (an elongated member; page 2; para. 7).
Regarding claim 29, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the closure and opening element is configured so as to be thread- shaped, yarn-shaped, rope-shaped or cord-shaped (a cord; page 2; para. 7).
Regarding claim 30, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, but Oldroyd does not explicitly disclose wherein the protection clothing unit comprises at least one textile planar splinter protection material or element.  However, Hexels teaches wherein a protection clothing unit comprises at least one textile planar splinter protection material or element (a textile item of clothing comprises zones formed from yarn 5, wherein the yarn inhibits the penetration of fragments; fig. 1; paras. 0194, 0198).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the protection clothing unit, as disclosed by Oldroyd, with wherein a protection clothing unit comprises at least one textile planar splinter protection material or element, as taught by Hexels, in order to provide effective protection even against improvised explosive devices positioned in the vicinity of the ground, which is easy to handle and impedes the wearer as little as possible (Hexels; para. 0012).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the protection clothing unit as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using at least one textile planar splinter protection material or element for an explosive ordnance disposal (EOD) suit to provide splinter-protection and fragment-protection in relation to splinters and fragments which are caused by explosion would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Regarding claim 31, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, but Oldroyd does not disclose wherein the protection clothing unit comprises at least one textile planar splinter protection material or element comprising or being composed of at least one polyethylene having an ultra-high molecular weight polyethylene (UHMW-PE).  However, Hexels teaches wherein a protection clothing unit comprises at least one textile planar splinter protection material or element comprising or being composed of at least one polyethylene having an ultra-high molecular weight polyethylene (UHMW-PE) (the textile piece is seamlessly formed from high-strength yarn 5 in the form of UHMWPE; paras. 0198-0199).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the protection clothing unit, as disclosed by Oldroyd, with wherein a protection clothing unit comprises at least one textile planar splinter protection material or element comprising or being composed of at least one polyethylene having an ultra-high molecular weight polyethylene (UHMW-PE), as taught by Hexels, in order to provide effective protection even against improvised explosive devices positioned in the vicinity of the ground, which is easy to handle and impedes the wearer as little as possible (Hexels; para. 0012).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the protection clothing unit as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using at least one textile planar splinter protection material or element comprising or being composed of at least one polyethylene having an ultra-high molecular weight polyethylene (UHMW-PE) for an explosive ordnance disposal (EOD) suit to provide splinter-protection and fragment-protection in relation to splinters and fragments which are caused by explosion, would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Regarding claim 32, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, but Oldroyd does not disclose wherein the protection clothing unit comprises at least one textile planar splinter protection material or element comprising or being composed of at least one polyethylene having an ultra-high molecular weight polyethylene (UHMW-PE), wherein the at least one textile planar splinter protection material or element comprises or is composed of at least one textile knitted or crocheted fabric.  However, Hexels teaches wherein a protection clothing unit comprises at least one textile planar splinter protection material or element comprising or being composed of at least one polyethylene having an ultra-high molecular weight polyethylene (UHMW-PE) (the textile piece is seamlessly formed from high-strength yarn 5 in the form of UHMWPE; paras. 0198-0199), wherein the at least one textile planar splinter protection material or element comprises or is composed of at least one textile knitted or crocheted fabric (the textile piece is in the form of a knitted fabric; para. 0198).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the protection clothing unit, as disclosed by Oldroyd, with wherein the protection clothing unit comprises at least one textile planar splinter protection material or element comprising or being composed of at least one polyethylene having an ultra-high molecular weight polyethylene (UHMW-PE), wherein the at least one textile planar splinter protection material or element comprises or is composed of at least one textile knitted or crocheted fabric, as taught by Hexels, in order to provide a seamlessly knitted high-strength textile piece for effective protection even against improvised explosive devices positioned in the vicinity of the ground, which is easy to handle and impedes the wearer as little as possible (Hexels; para. 0012).
Regarding claim 33, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, but Oldroyd does not disclose wherein the protection clothing unit comprises at least one textile planar splinter protection material or element comprising or being composed of at least one polyethylene having an ultra-high molecular weight polyethylene (UHMW-PE), wherein the at least one textile planar splinter protection material or element comprises or is composed of at least one textile knitted or crocheted fabric, wherein the knitted or crocheted fabric comprises a multiplicity of loops, on the one hand, and a multiplicity of binding elements with at least one binding element being different from said loops, on the other hand, wherein the at least one binding element being different from said loops is selected from a group consisting of loop straps, floats, wefts, inlays and filler yarns.  However, Hexels teaches wherein a protection clothing unit comprises at least one textile planar splinter protection material or element comprising or being composed of at least one polyethylene having an ultra-high molecular weight polyethylene (UHMW-PE) (the textile piece is seamlessly formed from high-strength yarn 5 in the form of UHMWPE; paras. 0198-0199), wherein the at least one textile planar splinter protection material or element comprises or is composed of at least one textile knitted or crocheted fabric (the textile piece is in the form of a knitted fabric; para. 0198), wherein the knitted or crocheted fabric comprises a multiplicity of loops (the knitted fabric is a spacer fabric which comprising a multiplicity of loops; para. 0201), on the one hand, and a multiplicity of binding elements with at least one binding element (pile threads; para. 0201) being different from said loops, on the other hand, wherein the at least one binding element being different from said loops is selected from the group consisting of loop straps, floats, wefts, inlays and filler yarns (pile threads, which form inlays; para. 0201).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the protection clothing unit, as disclosed by Oldroyd, with wherein the protection clothing unit comprises at least one textile planar splinter protection material or element comprising or being composed of at least one polyethylene having an ultra-high molecular weight polyethylene (UHMW-PE), wherein the at least one textile planar splinter protection material or element comprises or is composed of at least one textile knitted or crocheted fabric, wherein the knitted or crocheted fabric comprises a multiplicity of loops, on the one hand, and a multiplicity of a multiplicity of binding elements with at least one binding element being different from said loops, on the other hand, wherein the at least one binding element being different from said loops is selected from the a consisting of loop straps, floats, wefts, inlays and filler yarns, as taught by Hexels, in order to provide a seamlessly knitted high-strength textile piece for effective protection even against improvised explosive devices positioned in the vicinity of the ground, which is easy to handle and impedes the wearer as little as possible (Hexels; para. 0012).
Regarding claim 34, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, but Oldroyd does not disclose wherein the protection clothing unit comprises at least one textile planar splinter protection material or element providing a splinter and ballistic protection rating V50, as determined according to the NATO standard of STANAG 2920, in the range of from 175 m/s to 795 m/s.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the protection clothing unit as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using at least one textile planar splinter protection material or element providing a splinter and ballistic protection rating V50, as determined according to the NATO standard of STANAG 2920, in the range of from 175 m/s to 795 m/s for an explosive ordnance disposal (EOD) suit to provide splinter-protection and fragment-protection in relation to splinters and fragments which are caused by explosion would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Regarding claim 35, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, but Oldroyd does not disclose wherein the protection clothing unit and the protection clothing piece provides a splinter and ballistic protection rating V50, as determined according to the NATO standard of STANAG 2920, in the range of from 175 m/s to 795 m/s.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the protection clothing unit including the and the protection clothing piece as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using at least one textile planar splinter protection material or element providing a splinter and ballistic protection rating V50, as determined according to the NATO standard of STANAG 2920, in the range of from 175 m/s to 795 m/s for an explosive ordnance disposal (EOD) suit to provide splinter-protection and fragment-protection in relation to splinters and fragments which are caused by explosion would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Regarding claim 36, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the protection clothing unit comprises at least one further textile planar material or element (back panel 5; figs. 1-3; page 2, para. 1), wherein the further textile planar material or element, conjointly with at least one splinter protection planar material or element (back panel 6; figs. 1-3; page 2, para. 1), configures a basic area of the protection clothing unit (figs. 1-3; page 2, para. 1). 
Oldroyd does not explicitly disclose the basic area of the protection clothing unit is a single-layer.  However, it would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to have configured the number of layers of the basic area of the protection clothing unit, to be a single layer, since using a single textile layer as a basic area for a clothing unit has been a common practice in the art because of minimal time and material cost compared with a multilayer structure.
Regarding claim 38, Oldroyd discloses a protection clothing unit (an explosive ordnance disposal (EOD) suit; fig. 1; page 1, paras. 3, 7; claim 1) providing a ballistic protection function including a splinter-protection and fragment-protection in relation to splinters and fragments which are caused by explosion (an EOD suit is capable of providing such protections), 
wherein the protection clothing unit comprises or is composed of at least one textile protection clothing piece (jacket 1 and trousers 2 comprising at least one clothing piece such as back panels 5, 6; figs. 1-2; page 1, para. 7; page 2, para. 1) having a protection function in relation to splinters or fragments that are caused by explosion (jacket 1 and trousers 2 for EOD use having such protection function), 
wherein the at least one textile protection clothing piece (releasable fastenings 7 or 8; figs. 2-3; page 2, para. 1) comprises at least one opening device for at least partial opening of the protection clothing piece (figs. 2-3; page 2, para. 1), wherein the opening device does at least not substantially comprise any components or component parts which release or configure secondary splinters or secondary fragments (fastenings 7 or 8 comprise flaps of a flexible material 9, 10 and a flexible cord, which exclude any hard material to release sharp pieces; page 2, para. 3, 5-6) and wherein the opening device is configured such as to be optically or visually dissimilar to and distinguishable from the at least one textile protection clothing piece (the opening device has visually distinguishable structural features from the protection clothing piece; figs. 2-3; page 2, para. 1), wherein the opening device do not have any components or component parts selected from metal or wood or hard plastics material or glass or ceramics (fastenings 7 or 8 comprise flaps of a flexible material 9, 10 and a flexible cord; therefore do not have any component or component parts made hard materials; page 2, para. 3, 5-6), 
wherein the opening device comprises at least one first opening means (flap 9; figs. 2-4; page 2, paras. 1-2) and at least one second opening means (flap 10; figs. 2-4; page 2, paras. 1-2), wherein the first opening means and the second opening means configured to interact for providing a closure or connection state of the opening device (figs. 2-4; page 2, paras. 1-2), 
wherein the first opening means and the second opening means each comprise a multiplicity of connection and receptacle elements (flaps 9, 10 each have a series of segments, wherein each segment comprising an aperture; figs. 2-4; page 2, paras. 1-2) for receiving and guiding at least one closure and opening element (a cord; page 2, paras. 1-2, 6), 
wherein the connection and receptacle elements are each configured in a form of hollow elements (flaps 9, 10 each have a series of segments, wherein each segment comprising an aperture; figs. 2-4; page 2, paras. 1-2) and wherein the connection and receptacle elements are selected from the group of sleeves, eyelets, and loop bands (each segment comprising an aperture for allowing a flexible cord to thread through, therefore each segment can be considered as an eyelet or a loop band; figs. 2-4; page 2, paras. 1-2, 6), and wherein the connection and receptacle elements each comprise or are composed of at least one material configured so as to be flexible or flexural (a flexible fabric; page 2, para. 3), and 
wherein the closure and opening element (the cord; figs. 2-3; page 2, para. 6) is configured so as to connect the first opening means to the second opening means (figs. 2-3; page 2, para. 6) and is composed of a material configured so as to be flexible or flexural (figs. 2-3; page 2, para. 6), and wherein the closure and opening element is selected from a group consisting of a thread, a yarn, a rope, and a cord (a cord; figs. 2-3; page 2, para. 6), 
wherein, in a closed state of the opening device, the connection and receptacle elements of the first opening means are, by means of the closure and opening element, interconnected to or unified with the connection and receptacle elements of the second opening means in an alternating manner (figs. 2-4; page 2, paras. 1-2, 6).  
Oldroyd does not explicitly disclose wherein the protection clothing unit is a textile protection clothing unit, wherein the at least one protection clothing piece is at least one textile protection clothing piece, wherein the at least one protection clothing piece is configured in such a manner that the at least one textile protection clothing piece, under the influence of an explosion or under a ballistic effect, while being hit by primary splinters or primary fragments, does not release or configure any secondary splinters or secondary fragments across an entire area of the at least one textile protection clothing piece or does not comprise, across an entire area of the at least one textile protection clothing piece, any components or component parts which release or configure secondary splinters or secondary fragments.  However, Hexels teaches a protection clothing unit, which provides a ballistic protection function including a splinter-protection and fragment-protection in relation to splinters and fragments which are caused by explosion, is a textile protection clothing unit (a textile item of clothing comprises zones formed from yarn 5, wherein the yarn inhibits the penetration of fragments; fig. 1; paras. 0194, 0198), wherein the protection clothing unit comprises or is composed of at least one textile protection clothing piece (at least a textile piece; fig. 1; para. 0198), wherein the at least one protection clothing piece is configured in such a manner that the at least one textile protection clothing piece, under the influence of an explosion or under a ballistic effect, while being hit by primary splinters or primary fragments, does not release or configure any secondary splinters or secondary fragments across an entire area of the at least one textile protection clothing piece or does not comprise, across an entire area of the at least one textile protection clothing piece, any components or component parts which release or configure secondary splinters or secondary fragments (the textile piece is seamlessly formed from high-strength flexible yarn 5 in the form of UHMWPE; paras. 0198-0199; Applicant also discloses UHMWPE meets the claimed requirement in the original disclosure), wherein the textile protection clothing piece does not have any components or component parts selected from metal or wood or hard plastics material or glass or ceramics (the textile piece is formed from high-strength flexible yarn 5 in the form of UHMWPE).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the protection clothing unit, as disclosed by Oldroyd, with wherein the at least one protection clothing piece is configured in such a manner that the at least one textile protection clothing piece, under the influence of an explosion or under a ballistic effect, while being hit by primary splinters or primary fragments, does not release or configure any secondary splinters or secondary fragments across an entire area of the at least one textile protection clothing piece or does not comprise, across an entire area of the at least one textile protection clothing piece, any components or component parts which release or configure secondary splinters or secondary fragments, wherein the textile protection clothing piece does not have any components or component parts selected from metal or wood or hard plastics material or glass or ceramics, as taught by Hexels, in order to provide effective protection even against improvised explosive devices positioned in the vicinity of the ground, which is easy to handle and impedes the wearer as little as possible (Hexels; para. 0012).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the protection clothing unit as claimed to be a flexible textile material, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. In other words, using a textile material for a protection suit to provide splinter-protection and fragment-protection with regard to splinters and fragments which are caused by explosion, wherein the textile protection clothing piece does not have any components or component parts selected from metal or wood or hard plastics material or glass or ceramics, would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Oldroyd does not explicitly disclose wherein said material of the connection and receptacle elements is selected from the group of soft plastics materials, rubber, natural rubbers, silicones, and combinations of thereof; and wherein the material of the closure and opening element is selected from the group of soft plastics materials, rubber, natural rubbers, silicones, textile materials and combinations thereof.  However, Oldroyd does disclose wherein the connection and receptacle elements (flaps 9, 10) may comprise any suitably flexible material (page 2, para. 3); and wherein the closure and opening element may be any elongate member capable of being threaded through the apertures and includes flexible cords (page 2, para. 6).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected suitable materials for the connection and receptacle elements and the closure and opening element as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416. In other words, using a material selected from soft plastics materials, rubber, natural rubbers, silicones, and combinations thereof for flexible flaps 9, 10, and using a material selected from the group of soft plastics materials, rubber, natural rubbers, silicones, textile materials and combinations thereof for a flexible cord to make explosive ordnance disposal suits would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 07/16/2021 have been fully considered but they are not persuasive.  Many of Applicant's arguments have been previously addressed in the previous Office Action and are further addressed as followed.
Applicant Remarks: Applicant asserts that there is no purposeful teaching in Oldroyd to provide a description of a protective clothing unit that is incapable of releasing secondary splinters or secondary fragments.
Examiner's response:  There is no such requirement in MPEP that a reference should provide "purposeful" teaching, especially a base reference.  It is noted that Oldroyd discloses an explosive ordnance disposal (EOD) suit which would inherently have a protection function with regard to possible splinters or fragments that are caused by explosion.  In addition, regarding the examiner's mapping a cord as the at least one closure and opening element, Oldroyd clearly states that "The invention extends to the use of any elongate member capable of being threaded through the apertures and includes, for example, cords, rods, wires, plastic covered wire coils, and chains" in page 2, para. 6 and further claims the elongate member is a cord in claim 3.
Applicant Remarks: Applicant asserts that there is no motivation for making the combination of Oldroyd and Hexefs.
Examiner's response: Examiner respectfully disagrees.  Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Oldroyd discloses an explosive ordnance disposal (EOD) suit which would inherently have a protection function with regard to possible splinters or fragments that are caused by explosion.  Although Oldroyd does not explicitly disclose in the specification that at least one EOD panel is made of flexible textile materials, the drawings of Oldroyd appear to show that the EOD panels are flexible.  Hexels teaches a protection clothing unit comprises protection clothing pieces made of a specific textile material, i.e., UHMWPE, which does not release or configure any secondary splinters or secondary fragments.  Oldroyd and Hexels are analogous arts.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have combined Hexels's teaching about the textile material to yield predictable results.
Applicant Remarks: Applicant asserts that combination of Oldroyd and Hexefs is based on hindsight reasoning.
Examiner's response: Examiner respectfully disagrees. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, Oldroyd sets forth an explosive ordnance disposal (EOD) suit which would inherently have a protection function with regard to possible splinters or fragments that are caused by explosion.  In an effort to select the textile material for Oldroyd, one of ordinary skill would glean from Hexefs that the textile material made of UHMWPE yarns does not release or configure any secondary splinters or secondary fragments.
Applicant Remarks: Applicant asserts that Applicant asserts that the combination of Oldroyd and Hexels cannot support a prima facie case of obviousness because neither Oldroyd nor Hexels teach connection and receptacle elements made from a material selected from the group of soft plastics materials, rubber, natural rubbers, silicones, and combinations thereof.
Examiner's response: Examiner respectfully disagrees. The base reference Oldroyd discloses that the connection and receptacle elements (flaps; page 2, paras. 1-2) may comprise any suitably flexible material (page 2, para. 3).  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the materials as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Applicant Remarks: Applicant questions about the basis for a choice of preferred material for the intended use prior to the publication of Applicant's invention.
Examiner's response: As addresses above, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732